Case 18-18175        Doc 46     Filed 01/22/19     Entered 01/22/19 15:27:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18175
         Mike P Schmelter
         Jamie L Schmelter
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/27/2018.

         2) The plan was confirmed on 08/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/20/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,290.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18175      Doc 46    Filed 01/22/19        Entered 01/22/19 15:27:59                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor               $2,840.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $2,840.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,679.54
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $160.46
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,840.00

 Attorney fees paid and disclosed by debtor:                 $610.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                Unsecured      1,358.00       1,358.26         1,358.26           0.00       0.00
 BECKET & LEE LLP                Unsecured         530.00        530.78           530.78           0.00       0.00
 BMO HARRIS BANK NA              Unsecured      4,460.00       4,460.37         4,460.37           0.00       0.00
 DISCOVER BANK                   Unsecured     10,019.00     10,019.83        10,019.83            0.00       0.00
 DISCOVER BANK                   Unsecured      8,805.00       8,960.78         8,960.78           0.00       0.00
 DUPAGE CREDIT UNION             Unsecured      7,796.00       7,796.19         7,796.19           0.00       0.00
 ECAST SETTLEMENT CORPORATION    Unsecured      6,155.00       6,193.94         6,193.94           0.00       0.00
 EXETER FINANCE CORP             Secured             0.00          0.00             0.00           0.00       0.00
 FIRST MIDWEST BANK              Secured             0.00          0.00             0.00           0.00       0.00
 FIRST MIDWEST BANK              Unsecured     23,394.00     23,504.88        23,504.88            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      1,846.00       1,846.53         1,846.53           0.00       0.00
 LVNV FUNDING                    Unsecured      9,254.00       9,254.40         9,254.40           0.00       0.00
 MIROBALLI DURKIN & RUDIN LLC    Unsecured           1.00   100,000.00       100,000.00            0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      3,609.00       3,609.69         3,609.69           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      4,696.00       4,696.95         4,696.95           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      2,022.00       2,060.05         2,060.05           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      6,395.00       6,395.71         6,395.71           0.00       0.00
 QUANTUM3 GROUP                  Unsecured      2,846.00       2,846.23         2,846.23           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         778.00        778.09           778.09           0.00       0.00
 CITIBANK/SEARS                  Unsecured      4,736.00            NA               NA            0.00       0.00
 CHASE CARD SERVICES             Unsecured     36,906.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT/PAIN MGMT SU   Unsecured         402.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/DUPAGE MEDI    Unsecured         263.00           NA               NA            0.00       0.00
 FIRST MIDWEST BANK NA           Unsecured      3,300.00            NA               NA            0.00       0.00
 EDWARD HOSPITAL                 Unsecured         363.19           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         761.67           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-18175      Doc 46      Filed 01/22/19    Entered 01/22/19 15:27:59               Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
 TD BANK USA NA                Unsecured         876.00        932.98        932.98           0.00        0.00
 THE PRIVATE BANK & TRUST CO   Secured             0.00          0.00          0.00           0.00        0.00
 US BANK                       Unsecured      2,978.00       2,674.42      2,674.42           0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                $0.00
       Mortgage Arrearage                                   $0.00                $0.00                $0.00
       Debt Secured by Vehicle                              $0.00                $0.00                $0.00
       All Other Secured                                    $0.00                $0.00                $0.00
 TOTAL SECURED:                                             $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                $0.00
        Domestic Support Ongoing                            $0.00                $0.00                $0.00
        All Other Priority                                  $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                         $197,920.08                 $0.00                $0.00


 Disbursements:

        Expenses of Administration                           $2,840.00
        Disbursements to Creditors                               $0.00

 TOTAL DISBURSEMENTS :                                                                        $2,840.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18175        Doc 46      Filed 01/22/19     Entered 01/22/19 15:27:59            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
